Opinion
Per Curiam,
Petitioner asks us to review the dismissal of his habeas corpus petition which alleged lack of counsel at the time his plea of guilty was entered. We have today reviewed constitutional questions closely related to those raised by this petition in Commonwealth ex rel. O’Lock v. Rundle, 415 Pa. 515, 204 A. 2d 439 (1964), and in Commonwealth ex rel. Goodfellow v. Rundle, 415 Pa. 528, 204 A. 2d 446 (1964).
We are satisfied that the incomplete record before us requires that we remand the case to the court below for further consideration in light of today’s decisions.
The petition for allocatur is granted, as is the petition to proceed in forma pauperis. The orders of the Superior Court and the Court of Common Pleas of Lancaster County are vacated. The record is remanded to the Court of Common Pleas of Lancaster County for further consideration.